Citation Nr: 1017492	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-18 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
posttraumatic stress disorder, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from March 1967 until November 
1968, including a tour of duty in the Republic of Vietnam 
from November 1967 until November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2004, July 2004 and January 
2005 rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

The Board also notes that in accordance with a recent 
precedential opinion of the Court of Appeals for Veterans 
Claims, the Board must REMAND the issue of TDIU. See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (noting 
that because the Board has jurisdiction over the question of 
TDIU for a particular disability in connection with a claim 
for an increased rating, the proper method of returning the 
case to the RO for further action is by Remand).  While the 
TDIU issue has not been adjudicated or otherwise developed 
for appeal, as such issue is raised by the record and part 
and parcel of the increased rating claim which is on appeal, 
the Board must remand the TDIU issue under Rice. Id.

Accordingly the issue of entitlement to TDIU is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence demonstrates the Veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have 
been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, the VCAA duty to notify was 
satisfied by way of letters sent to the Veteran dated in 
January 2004, March 2004, August 2004 and December 2008 that 
fully addressed all notice elements.  The Board has 
considered whether further development and notice under the 
Veterans Claims Assistance Act of 2000 or other law should be 
undertaken.  However, given the results favorable to the 
Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, 
or be of assistance to this inquiry.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks an 
increased evaluation for posttraumatic stress disorder 
(PTSD).  The RO initially granted service connection for PTSD 
in a June 2004 rating decision.  At that time a 30 percent 
evaluation was assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Veteran submitted additional 
information and the RO reevaluated the claim as directed in 
38 C.F.R. § 3.156(b).  The RO continued the 30 percent 
evaluation in a July 2004 rating decision.  The Veteran again 
submitted additional lay and medical evidence and the RO 
reevaluated the claim but continued the 30 percent evaluation 
in a January 2005 rating decision.  The Veteran timely 
appealed this decision and contends the currently assigned 30 
percent rating evaluation does not accurately reflect the 
severity of his disability.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

As noted above, the Veteran's PTSD was evaluated under 
Diagnostic Code 9411. Regulations pertaining to the criteria 
for evaluating psychiatric disorders, including PTSD, provide 
for a 30 percent disability rating when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411.  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A score of 71-80 denotes transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork). 
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994.

The evidence for consideration includes VA outpatient 
treatment records, private medical records and the reports of 
VA examinations.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is at an approximate balance 
for an increased 50 percent evaluation and the appeal will be 
allowed.

The Veteran was afforded a VA examination in April 2004.  The 
examiner reviewed the claims file and considered the 
Veteran's complaints of being unable to work with others, 
having no social relationships, activities or leisure 
pursuits, substance abuse, and a history of assaultiveness.  
Mental status examination reflected he was cooperative.  
Thought process and content were described as within normal 
limits.  There were no delusions or hallucinations.  Eye 
contact was good and behavior was appropriate.  He reported 
prior thoughts of suicide when he drank but denied current 
suicidal or homicidal thoughts, ideation, plan or intent.  He 
maintained hygiene and could perform basic activities of 
daily living.  The Veteran was fully oriented and long term 
memory was intact.  Short term memory and concentration were 
impaired.  Judgment was intact.  Speech was slow.  Mood was 
mildly depressed and impulse control was impaired.  There was 
also chronic sleep impairment.  

The examiner explained the Veteran's PTSD symptoms included 
intrusive thoughts, nightmares, flashbacks and isolation from 
others.  The Veteran also described avoidance of crowds, war 
movies, fireworks and conversations.  He described alienation 
and explained he did not trust people.  He described 
difficulty getting emotionally close to others.  He explained 
he slept about 4 hours a night and described hypervigilant 
behavior and indicated he kept guns in the house and did not 
like people behind him.  He had difficulty concentrating and 
often felt depressed from Vietnam.  He reported loss of 
interest in activity.  He described survivor guilt and 
exaggerated startle response and also reported feelings of 
rage and a quick temper.  The examiner explained the Veteran 
met the DSM-IV stressor criteria for PTSD and the symptoms 
appeared to have occurred after his return from Vietnam.  The 
diagnosis was PTSD and the GAF was 51.  

The Veteran was afforded a VA examination in November 2004.  
The examiner reviewed the claims file and considered the 
Veteran's complaints of nightmares, flashbacks, waking from 
dreams in sweat and avoidance of things that would make him 
reexperience the event.  He described feeling jumpy and 
fearful when something was dropped near by him.  He described 
trouble maintaining relationships and wanted to be alone.  

Mental status examination reflected he was casually and 
appropriately dressed and was alert and oriented in all 
spheres.  He was pleasant and cooperative with good eye 
contact.  Speech was coherent and spontaneous with normal 
rate, volume and rhythm.  Mood was described as sad and angry 
at times and affect was constricted.  Thought process was 
logical and free of looseness of flight of ideas.  Content of 
thought was free of suicidal or homicidal ideations or 
perceptual disturbance.  Insight and judgment were fair with 
no overt cognitive deficits.  The assessment was PTSD, 
chronic and alcohol abuse versus dependence.  The GAF was 58. 

A July 2005 initial VA mental health assessment reflects 
complaints of difficulty sleeping, night sweats and 
nightmares.  The Veteran indicated these occurred about twice 
a week and increased when he was not working.  He reported 
increased reactivity to noise and felt he did not have much 
of a future.  He indicated he did not like to be around 
people.  He had relationship problems and irritability.  
Mental status examination reflected he was casually dressed 
and cooperative.  Speech had a regular rate and normal tone.  
Thought content did not reflect auditory or visual 
hallucinations.  There were no delusions.  Thought process 
was organized and goal directed.  There were no suicidal or 
homicidal ideations.  Mood was indeterminate and affect was 
somewhat restricted.  Insight and judgement were fair. He was 
awake, alert and oriented in all spheres.  The impression was 
history and symptoms consistent with PTSD and significant 
alcohol problem.  The GAF was 60.  

An April 2008 private psychological evaluation performed in 
connection with the Veteran's claim for Social Security 
Administration benefits reflects the Veteran reported 3 prior 
marriages and explained his relationships did not last long 
as he could not be around people.  He explained he could not 
drive his truck while on medication.  He denied prior 
hospitalization for psychiatric purposes.  He indicated there 
was a decrease in symptoms since taking medication.  He 
complained of being on edge, and having low appetite and low 
energy.  He reported flashbacks, nightmares, sleep problems 
exaggerated startle response, memory and concentration 
problems, depression, anxiety and anhedonia.  He described 
himself as a loner and explained it was why he took a truck 
driving job.  He indicated the road rage got worse when the 
PTSD got worse.  

Mental status examination reflected a casually dressed man 
who was adequately groomed.  The Veteran's behavior was 
polite and cooperative.  Mood was normal with a euthymic 
affect.  Speech had normal rate and articulation.  He was 
fully alert and completely oriented.  Attention, 
concentration and memory were fair to poor.  Fund of 
information was fair to good.  Abstraction was good.  Thought 
process was normal without tangential thinking or looseness 
of association.  Thought content was normal with no reported 
hallucinations, delusions, paranoia or suicidal ideation.  
Insight, judgment and reasoning were fair.  Intelligence was 
estimated to be in the average range.  He explained he mainly 
stayed around the house unless he has to go out to get food.  
He went out with his son.  He described previously enjoying 
hunting and fishing but indicated he no longer had energy for 
those activities and lost interest in things he used to do.  
Activities were restricted and interests were constricted as 
was his ability to relate to others from his mental 
impairment.  The physician felt the Veteran would have 
difficulty understanding, carrying out and remembering 
instructions in work settings and would have difficulty 
responding appropriately to supervisor and coworkers or to 
work pressures.  The assessment was chronic PTSD and the GAF 
was 50. 

The Veteran was afforded a VA examination in January 2009. 
The examiner reviewed the medical records and considered the 
Veteran's complaints of poor relationships and isolation 
except for a few friends and the PTSD support group.  His 
activities were solitary and included watching television, 
hiking or hunting.  There were no suicide attempts and no 
history of violence or asaultiveness.  

Clinical examination reflected the Veteran was appropriately 
and casually dressed.  Speech was clear and coherent and he 
was cooperative and attentive.  Affect was constricted and 
mood was complaining.  Attention was intact and he was 
oriented in all spheres.  Speech was rambling but the content 
was unremarkable without evidence of delusions.  He 
understood the outcome of his behavior.  Intelligence was 
average.  There was sleep impairment with nightmares 2-3 
times a week and night sweats 2 times a week.  There were no 
hallucinations, no inappropriate behavior, no obsessive or 
ritualistic behavior, no panic attacks and no homicidal 
thought.  There was evidence of suicidal thoughts but there 
was no plan or intent.  The impulse control was fair and 
there was no evidence of violence.  He could maintain 
personal hygiene and had no problems with activities of daily 
living.  Memory was assessed as normal.  

The examiner noted that symptoms included recurrent and 
intrusive distressing recollections of the event, recurrent 
distressing dreams, intense psychological distress at 
exposure to internal or external cues, and psychological 
reactivity to internal or external cues.  The Veteran also 
avoided activities, places or people that aroused 
recollection of the trauma, had markedly diminished interest 
or participation in activities, feelings of detachment or 
estrangement from others, restricted affect and a sense of 
foreshortened future.  He had difficulty falling or staying 
asleep, irritability or outbursts of anger and 
hypervigilance.  The examiner indicated the Veteran 
experienced moderate chronic daily symptoms of PTSD.  He 
endorsed 4 symptoms of reexperiencing trauma, 5 symptoms of 
avoidance and 3 symptoms of hyperarousal.  He no longer 
fished or hunted, had hypertension, increased dreams, 
hypervigilance, inability to tolerate crowds, social 
isolation, sleep disruption, alcohol abuse and night sweats 
and the Veteran attributed these to the PTSD.  The Veteran 
reported he began paying all bills late and was unable to 
keep up with finances.  He was retired beginning in 2007.  
The assessment was PTSD, moderate, alcohol abuse and 
dependence and depression, moderate.  

Given the multiple diagnoses, the examiner separated out the 
symptoms related to PTSD.  These included hyperarousal, 
reexperiencing trauma, and avoidance or emotional numbing.  
The GAF was 54.  The Veteran concluded by stating he was 
worse than before and indicated he did not think about it as 
much when he was working.  He indicated seeing the current 
war and war movies set him off and loud noises were also a 
problem; however, the examiner noted behavioral observations 
did not reveal him jumping at loud noises outside the office.  
He indicated he did not trust people except for the others in 
his group meetings.  He did not think his relationship would 
work but did not blame the others for the failure of the 
relationship.

Also of record are extensive VA outpatient treatment records 
dated from 2003 until 2009.  The Veteran began seeing VA 
mental health practitioners in July 2005 and the initial 
assessment was reported in detail above.  Since July 2005 the 
Veteran continued to treat both individually and with the 
PTSD group.  Examination of individual mental health records 
reflect the predominant complaints were nightmares, night 
sweats and anxiety.  The GAF ranged from 50-60 and was 
predominately evaluated as 50.  Examination of the PTSD group 
records reflects the Veteran appeared to get worse over time.  
Specifically, over the years he began attending more 
frequently, eventually attending once or twice a week in 2008 
and 2009.  The Veteran's GAF was initially assessed as 60 in 
2005 and 2006, decreased to 58 in late 2006 and 2007, 
decreased to 55 in 2008 in late 2007 and finally was assessed 
at 50 where it remained until November 2009. 

In his May 2006 Substantive Appeal (Form VA 9) the Veteran 
explained his physician increased medication to help with 
sleep and panic attacks and assist with the condition.  He 
reported panic attacks occurred two to three times a week and 
felt the statement that they were only once or twice a month 
was inaccurate.  He reported he was married several times as 
his wives could not put up with the condition and the longest 
relationship was 2 years.  Relationships since then were 3 to 
6 months.  He reported trouble interacting with other people 
socially and also in employment.  He described night sweats 
and difficulty sleeping.  He explained he woke up one time 
and was choking his girlfriend.  He indicated he would wake 
up and have to "secure the perimeter."  He described panic 
attacks when he heard helicopters and describer anger 
difficulties.  He also described memory loss and explained he 
had trouble doing a job he had performed for 18 years.  He 
indicated he was a truck driver and had to stop driving 
because he started getting lost. 

The Veteran also presented testimony at an April 2009 
Regional Office hearing.  He explained he was a loner and did 
not do much with family members.  He lost interest in his 
activities, such as fishing or hunting.  He indicated he had 
been married 3 times and recently tried to get back together 
with his ex-wife but it only lasted 3 weeks.  He had 3 
children and explained he only had a close relationship with 
one of them but indicated even that relationship had become 
infrequent.  He treated with weekly group meetings and 
individual counseling.  He explained he took a job driving a 
truck to stay isolated.  The Veteran described once a week or 
once every two week night sweats and dreams.  He indicated he 
lived close to the hospital and the medivac helicopter caused 
flashbacks to Vietnam.  He related that there was not a day 
when he did not have some memory of Vietnam.  He described 
having road rage and being quick tempered.  He explained it 
was a similar anger to what he experienced in Vietnam.  He 
testified that he had trouble remembering names and described 
short term memory loss.  He indicated he was depressed all 
the time and never spoke to the neighbors because he could 
not deal with it. He felt he had gotten worse and explained 
he sat and watched television most of the night and slept in 
the mornings. 

The Veteran also submitted lay statements in support of his 
claim.  These statements generally confirmed the Veteran's 
isolation from others, temper and difficulty sleeping.  Of 
particular significance are an August 2004 statement of his 
sister which explained she saw his nervous reaction to loud 
noises, and described his need for total isolation and he 
would go to the mountains to be alone.  An April 2004 letter 
of S.H. reported that they lived together from February until 
May 2003.  Ms. H. indicated the Veteran slept with the 
windows and doors open because he could not stand being shut 
in and left all lights on at night and kept loaded guns in 
the house.  She explained that one night she awoke to feeling 
his hands around her throat with him screaming at her.  She 
explained he squeezed so hard she had bruises.  She indicated 
he would leave for long periods of time to go to the 
mountains to be alone.  An April 2004 statement of R.C. 
explained that they dated in the early 1980s.  She reported 
the Veteran would describe killing and seeing his friends 
killed in Vietnam.  She believed he drank and took pills to 
forget these experiences.  She explained he was physically 
violent with her and ultimately began seeing a physician for 
nightmares.   She explained the Veteran's two sons moved out 
to get away from their father.  She explained she moved out 
when her child with the Veteran was three months old and even 
after that the Veteran still stopped by angry and drunk, and 
kicked in doors, and held a gun to her throat.  An April 2004 
statement of the Veteran's ex-wife related they were married 
for 4 months in 1988.  She described the Veteran as unstable 
but related he never was violent. She indicated she was never 
sure what he would do and although he had a nice family he 
always wanted to be alone. 

After a thorough analysis of the record, the Board finds the 
evidence of record approximates the criteria for an increased 
evaluation of 50 percent.  Although there is no evidence of 
circumstantial, circumlocutory or stereotyped speech, 
difficulty understanding complex commands or impairment in 
judgment, there is evidence the Veteran had a flattened 
affect, panic attacks of other symptoms more than once a 
week, impairment of short term memory and difficulty 
establishing and maintaining work and social relationships.  
Specifically, nearly every record describes the Veteran's 
affect as impaired, restricted or constricted.  The April 
2008 Social Security psychological evaluation noted fair to 
poor memory and the prior April 2004 VA examination indicated 
there was impairment in short term memory and concentration.  
The Veteran, in the VA Form 9 reported panic attacks more 
than once a week.  VA records and VA examinations would 
support this as the physicians noted symptoms of intrusive 
thoughts, flashbacks, nightmares which may result in panic or 
anxiety.  Additionally, lay statements of friends and family 
members discussed witnessing panic attacks from nightmares or 
loud noises.  Finally, there is clearly an impaired ability 
to establish and maintain work and social relationships.  The 
record clearly reflects the Veteran had 3 prior wives and 
other girlfriends.  None of the relationships lasted.  He 
also continually described poor relationships with family 
members.  Significantly, the friends and family members 
confirmed his preference to stay isolated.  

Furthermore, the Veteran's GAF scores have predominantly been 
in the range of 50-55, denoting moderate to severe symptoms 
that result in impairment in social occupational or school 
functioning. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
(Observing that GAF is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health- illness" under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.); see Richard v. Brown, 
9 Vet. App. 266, 267 (1996).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  In sum, because there is significant evidence 
in support of a higher rating evaluation, the benefit of the 
doubt will be given to the Veteran and an increased 
evaluation of 50 percent will be assigned.  

The Board notes, however, that the record otherwise fails to 
show the Veteran has manifested with symptoms meeting the 
criteria for a 70 percent rating.  Specifically, the 
Veteran's PTSD is not characterized by deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Although two records 
noted suicidal ideation, the majority of the records, 
including the extensive VA outpatient treatment records, 
reflect the Veteran consistently denied suicidal ideation.  
Furthermore, the Veteran never presented with obsessional 
rituals and never had illogical or obscure speech.  Nor was 
there evidence of continuous panic or depression, or spatial 
disorientation or neglect of personal appearance.  While 
there was some evidence of impaired impulse control and 
difficulty adapting to stress and maintaining relationships, 
the overall picture is more akin to the kind of symptoms 
contemplated by the criteria for the 50 percent rating.  
Accordingly, with application of the benefit-of-the-doubt 
doctrine, the Board finds that the Veteran's PTSD warrants a 
50 percent evaluation. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).


ORDER

An increased 50 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing monetary 
awards.


REMAND

As noted in the introduction, the U.S. Court of Appeals for 
Veterans Claims recently held that a request for TDIU is not 
a separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation. Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted. Id. at 455.

During a February 2008 VA outpatient treatment visit, the 
Veteran explained he quit his job because it was too 
stressful.  Similarly, the Veteran has described in the April 
2009 RO hearing that he suffered from road rage from his PTSD 
that made continuing as a truck driver difficult.  The 
Veteran has therefore raised the issue of a total disability 
rating for compensation based on individual unemployability 
(TDIU). See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Once a Veteran submits evidence of medical 
disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

In this regard, the AOJ should send the Veteran a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter for the 
TDIU component of the increased evaluation claim.  This 
letter should notify the Veteran and his representative of 
any information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  
The notice should also indicate what information or evidence 
should be provided by the Veteran and what information or 
evidence VA will attempt to obtain on the Veteran's behalf. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the Veteran of 
what evidence would substantiate her claim 
for entitlement to TDIU.  Apart from other 
requirements applicable under the VCAA, 
the RO/AMC will comply with any directives 
of the Veterans Benefits Administration.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009).

2.  After review of any evidence submitted 
by the Veteran, the RO should take such 
additional development action as it deems 
proper with respect to the claim for TDIU, 
including the conduct of any appropriate 
VA examinations, and consideration of 
submission of the claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for 
extra-schedular consideration, if 
appropriate.  The RO shall follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO and the claims 
remaining on appeal readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


